       Case: 1:19-cv-00145-DAP Doc #: 5 Filed: 01/18/19 1 of 2. PageID #: 89



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC                  ) CASE NO. 1:19-cv-00145
                                              )
              Plaintiff,                      ) JUDGE DAN AARON POLSTER
                                              )
       v.                                     ) NOTICE OF APPEARANCE
                                              )
SOUTH UNIVERSITY OF OHIO, LLC, et             )
al.                                           )
                                              )
              Defendants.                     )

       Please take notice that Robert T. Glickman, Robert R. Kracht, Hugh D. Berkson, and

Nicholas R. Oleski of the law firm of McCarthy, Lebit, Crystal & Liffman Co., L.P.A., hereby

enters their appearance as counsel for Defendants Dream Center Education Holdings, LLC,

South University of Ohio, LLC, and Argosy Education Group, LLC in the above-captioned

matter. All correspondence, pleadings and court notices should be served upon them accordingly.

Dated: January 18, 2019                         Respectfully submitted,

                                                /s/ Robert T. Glickman
                                                Robert T. Glickman (0059579)
                                                Robert R. Kracht (0025574)
                                                Hugh D. Berkson (0063997)
                                                Nicholas R. Oleski (0095808)
                                                MCCARTHY, LEBIT, CRYSTAL
                                                   & LIFFMAN CO., LPA
                                                101 West Prospect Avenue
                                                1800 Midland Building
                                                Cleveland, Ohio 44115
                                                (216) 696-1422 – Telephone
                                                (216) 696-1210 – Facsimile
                                                rtg@mccarthylebit.com
                                                rrk@mccarthylebit.com
                                                hdb@mccarthylebit.com
                                                nro@mccarthylebit.com

                                                Counsel for Defendants
       Case: 1:19-cv-00145-DAP Doc #: 5 Filed: 01/18/19 2 of 2. PageID #: 90



                                CERTIFICATE OF SERVICE

       The foregoing was electronically filed this 18th day of January, 2019. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.

                                              /s/ Robert T. Glickman
                                              Robert T. Glickman (0059579)




                                                 2
